UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1718



SARADINDU MAHAPATRA; ALOK KUMAR,

                                         Plaintiffs - Appellants,

         versus

R. BRADBURN, Baltimore County Police; G.
DARRELL RUSSELL, Baltimore County District
Court Judge,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
1168-L)

Submitted:   November 7, 1996         Decided:     November 18, 1996

Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Saradindu Mahapatra, Alok Kumar, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court's order denying relief on

their claims, which were brought under 42 U.S.C. § 1983 (1994) and

the Geneva Convention on Human Rights. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly we affirm on the reasoning of the district court and deny
Appellants' motion for a jury trial. Mahapatra v. Bradburn, No. CA-
96-1168-L (D. Md. May 1, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2